Citation Nr: 1020981	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  

This case was previously remanded in July 2007 for further 
development, and unfortunately, the Board finds that 
additional development is now warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2009).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2009).  
See also 38 C.F.R. § 3.350 (2009).

The Veteran is service connected for ankylosing spondylitis, 
lumbar laminectomy, rated as 60 percent disabling, and 
posttraumatic stress disorder, rated as 30 percent disabling.  
He is not service connected for an eye disability and his 
entitlement to these benefits will therefore be dependent on 
whether his ankylosing spondylitis results in the loss/loss 
of use of at least one foot, or the ankylosis of at least one 
knee or hip.  The record further reveals that the Veteran's 
service-connected lumbar spine disorder has at times been 
found to have associated radiculopathy that has affected the 
functioning of the Veteran's lower extremities.  

Following the Board's remand of July 2007, the Veteran 
submitted a November 2009 statement in which he stated that 
since leaving Rhode Island in 2007, he had been receiving 
treatment at the VA Medical Center located at Mountain Home 
in Johnson City, Tennessee.  Moreover, the Veteran indicated 
that his treatment at this facility included additional 
lumbar surgery with Dr. T.  Therefore, in November 2009, the 
RO/AMC sought and obtained these additional VA treatment 
records and associated them with the claims folder.  However, 
the Board's review of the records reveals that the Veteran 
underwent his lumbar surgery at Indian Path Medical Center in 
Kingsport, Tennessee, and the claims folder does not reflect 
that the RO/AMC took any steps to obtain the Veteran's 
records from this facility.  Therefore, as these records are 
pertinent to the claims on appeal, the Board finds that it 
has no alternative but to remand this case so that an effort 
can be made to obtain these records.  

The Board would like to further point out that the records 
from Mountain View VA Medical Center additionally reflect 
diagnoses of ankylosing spondylitis with bilateral hip 
fusion, and that despite his September 2008 lumbar surgery, 
the Veteran has subsequently been treated for continued lower 
left neuropathy and hip pain that he has described as the 
same or worse than prior to his surgery.  Consequently, the 
Board finds that following efforts to obtain the records 
noted above, the Veteran should also be afforded an 
appropriate examination to determine whether the Veteran's 
service-connected ankylosing spondylitis has effectively 
resulted in the loss/loss of use of at least one foot, or the 
ankylosis of at least one knee or hip.  In this regard, the 
examiner should take note that loss of either foot is 
considered to exist when no effective function of balance and 
propulsion remains other than that which would be equally 
well-served by an appropriate stump at the site of election 
below the knee with the use of a suitable prosthetic 
appliance.  38 C.F.R. §§ 3.350, 4.63 (2009).

Finally, pursuant to the Board's previous remand, the RO 
sought copies of the Veteran's treatment records from Dr. 
Ashraf M. Farid of New England Pain Management, and in 
response, New England Pain Management advised the RO that the 
Veteran was not their patient, and that Dr. Farid was no 
longer with their group.  As a result, in its December 2009 
supplemental statement of the case, the RO noted that this 
facility had provided a "negative response."  However, in 
accordance with 38 C.F.R. § 3.159(e) (2009), the Board finds 
that the RO was required to separately notify the Veteran 
that Dr. Farid's records were not available at the New 
England Pain Management Clinic, and provide an explanation of 
the efforts VA made to obtain the records, a description of 
any further action VA would take regarding the claim, 
including, but not limited to, notice that VA would decide 
the claim based on the evidence of record unless the claimant 
submitted the records VA was unable to obtain, and a notice 
that the Veteran was ultimately responsible for providing the 
evidence.  Consequently, the Board finds that the Veteran's 
claim must also be remanded so that the RO can provide the 
Veteran with this notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
advising him, in accordance with 
38 C.F.R. § 3.159(e) (2009), that VA 
records for the Veteran from Dr. Farid 
were not available, and provide an 
explanation of the efforts VA has thus 
far made to obtain the records, a 
description of any further action VA 
will take regarding the claim, 
including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record unless the 
claimant submits the records VA was 
unable to obtain, and a notice that the 
Veteran is ultimately responsible for 
providing the evidence.

2.  Arrangements should be made to 
obtain the Veteran's treatment records 
at Indian Path Medical Center located 
in Kingsport, Tennessee.  

3.  Arrangements should then be made to 
afford the Veteran further appropriate 
examination.  The claims file and a 
copy of this remand should be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  

The examiner is requested to provide an 
opinion as to whether the Veteran's 
service-connected ankylosing 
spondylitis has effectively resulted in 
the loss/loss of use of at least one 
foot, or the ankylosis of at least one 
knee or hip.  In this regard, the 
examiner should take note that loss of 
either foot is considered to exist when 
no effective function of balance and 
propulsion remains other than that 
which would be equally well-served by 
an appropriate stump at the site of 
election below the knee with the use of 
a suitable prosthetic appliance.  The 
examiner is also advised that extremely 
unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major 
joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches 
(8.9 centimeters) or more, will be 
taken as loss of use of the foot 
involved, as will complete paralysis of 
the external popliteal nerve (common 
peroneal) and consequent footdrop, 
accompanied by characteristic organic 
changes including trophic and 
circulatory disturbances and other 
concomitants confirmatory of complete 
paralysis of this nerve.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

5.  Finally, readjudicate the Veteran's 
claim.  If any determination remains 
adverse to the Veteran, he and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


